UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7601


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHARON WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:99-cr-00007-jpj-3)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon White, Appellant Pro Se.  Jeb Thomas Terrien, Assistant
United States Attorney, Harrisonburg, Virginia, Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sharon White appeals a district court order granting

her motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006).         The    district          court    applied       Amendment        706      of   the

Sentencing Guidelines to White’s total offense level and reduced

her sentence to the low end of the amended Guidelines range of

imprisonment.         We affirm.

               We     find    the        district       court      did     not       abuse     its

discretion re-sentencing White to the low end of the amended

Guidelines range of imprisonment.                       United States v. Goines, 357

F.3d    469,    478    (4th    Cir.       2004)      (stating      standard         of   review).

Insofar as White argues the court could have considered an even

lower sentence, this claim is foreclosed by United States v.

Dunphy, 551 F.3d 247, 257 (4th Cir. 2009) (“[A] district judge

is not authorized to reduce a defendant’s sentence below the

amended guideline range.”).

               Accordingly,         we    affirm      the    order       granting         White   a

sentence       reduction.          We     deny    her    motion      for      appointment         of

counsel.       We dispense with oral argument because the facts and

legal    contentions         are    adequately          presented        in   the        materials

before    the       court    and    argument         would   not     aid      the    decisional

process.

                                                                                         AFFIRMED



                                                 2